UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7102



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LORENZO ADDERLY, a/k/a Son-Son, a/k/a Kendrick
A. McKenzie,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-95-74)


Submitted:   November 29, 2001            Decided:   December 5, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lorenzo Adderly, Appellant Pro Se. Stephen Wiley Miller, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lorenzo Adderly appeals from the district court’s order deny-

ing his motion for reconsideration of the order in which the dis-

trict court granted Adderly’s Fed. R. Civ. P. 60(b) motion, amended

his criminal judgment, and reduced his sentence.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.    United

States v. Adderly, No. CR-95-74 (E.D. Va. May 31, 2001).     We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           DISMISSED




                                2